DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/590,120, was filed on Oct. 1, 2019 and claims priority from Provisional Application 62/739,745, filed Oct. 1, 2018.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of Nov. 19, 2020.
Claims 1-25 are pending, of which claims 1, 13, and 25 are independent.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on Jan. 3, 2020 has been considered. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 11-33 are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-25, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The independent claims 1, 13, and 25, and the dependent claims 3 and 15 recite the phrase “real time” (operate in “real time”, access data in “real time”), however, the specification does not provide written description for how to implement this system and method so that it operates in “real time”.  Instead, a general purpose computer and computer network are described.  
For example, see the para. [0029] in the application’s US 2020/0104763 A1:
[0029] Turning now to the figures, FIG. 1 schematically illustrates a financial planning system 10. The system 10 includes at least one computing device such as a server device to provide a computing platform 12. The computing platform 12 creates an ecosystem or environment for clients, advisors, administrators, and other parties to provide access to data and information necessary in real time to conduct the analyses and generate the scores and recommendations described herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-25 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03).
More specifically, claims 13-24 are method claims.  Claims 1-12 are apparatus claims comprising: a processor operative to perform the method recited in method claims 13-24. Claim 25 is a non-transitory computer-readable medium claim, respectively comprising computer-readable instructions for the respective methods of claims 13-24.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-25
More specifically, claims 1-25 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the preamble of independent method claim 13, the method claims 13-24 recite a “method for integrating data used in computing financial wellbeing scores”. Likewise, the independent apparatus claim 1 recites a “system for integrating data used in computing financial wellbeing scores”, and independent non-transitory computer readable medium claim 25 recites “non-transitory computer readable medium comprising computer executable instructions for” the steps of method claim 13. .
In addition, see the following claimed elements in independent claim 13 (emphasis added): "a forecast module" and “an optimizer module configured to analyze datasets from multiple sources and to generate recommendations to optimize strategies to achieve financial outcomes” and “generate a financial wellbeing score for the client module or the advisor module being accessed by a respective device”. Independent claims 1 and 25 recites similar elements.
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017):
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)):
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase.
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 13, and 25 recite "a forecast module", but do not recite how or what
For example, independent claims 1, 13, and 25 recite “an optimizer module configured to analyze datasets from multiple sources and to generate recommendations to optimize strategies to achieve financial outcomes”, but do not recite how this is “optimizer module … generates recommendations to optimize strategies”, thereby monopolizing the judicial exception.
For example, independent claims 1, 13, and 25 recite “generate a financial wellbeing score for the client module or the advisor module being accessed by a respective device”, but do not recite how this is done, thereby monopolizing the judicial exception.
In regards to Step 2B of the Alice/Mayo analysis, claims 1-25 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-25 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added):
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).


Claim Rejections - 35 USC § 103
This application currently names joint inventors
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0372340 A1 to Brown, III. (“Brown”, Filed Jun. 14, 2013.  Published Dec. 18, 2014) in view of WO 2018/098581 A1 to Wetton et al. (“Wetton”, Filed Nov. 30, 2017.  Published June 7, 2018), and further in view of US 8,112,332 B1 to Garcia (“Garcia”, Filed Dec. 30, 2005.  Published Feb. 7, 2012).
In regards to claim 1, Brown discloses: 
1. A system for integrating data used in computing financial wellbeing scores, the system comprising:

at least one computing device configured to provide a computing platform, the computing platform providing:

(See Brown, Fig. 2 and para. [0040]: “FIG. 2 illustrates a financial plan wellness system environment 1, in accordance with an embodiment of the present invention. As illustrated in FIG. 2, one or more financial institution systems 10 are operatively coupled, via a network 2, to user computer systems 20, and one or more client systems 30. In this way one or more users 4 at the client business may utilize the user computer systems 20 to view the financial plan wellness report created by the financial wellness application 17, or the customized wellness report created by the wellness segmentation application 15, using the financial retirement account information received from the financial institution systems 10 or the client systems 30.”)

at least one client module providing an interface for communicating with client devices;

(See Brown, Fig. 2 and para. [0040]: “FIG. 2 illustrates a financial plan wellness system environment 1, in accordance with an embodiment of the present invention. As illustrated in FIG. 2, one or more financial institution systems 10 are operatively coupled, via a network 2, to user computer systems 20, and one or more client systems 30. In this way one or more users 4 at the client business may utilize the user computer systems 20 to view the financial plan wellness report created by the financial wellness application 17, or the customized wellness report created by the wellness segmentation application 15, using the financial retirement account information received from the financial institution systems 10 or the client systems 30.”)

an advisor module providing an interface for communicating with advisor devices; 

(See Brown, Fig. 2 and para. [0049]: “The processing device 24 is operatively coupled to the communication device 22, and the memory device 26. The processing device 24 uses the communication device 22 to communicate with the network 2 and other devices on the network 2, such as, but not limited to, the financial institution systems 10, the client systems 30, and/or other systems. As such, the communication device 22 generally comprises a modem, server, or other device for communicating with other devices on the network 2 and/or a keypad, keyboard, touch-screen, touchpad, microphone, mouse, joystick, other pointer device, button, soft key, and/or other input device(s) for communicating with the user 4.”)

an optimizer module configured to analyze datasets from multiple sources 

(See Brown, para. [0010]: “In further accord with an embodiment of the invention, the wellness metrics for the plan participants are broken down into age groups of the plan participants.”)

(See Brown, para. [0011]: “In still another embodiment of the invention, the wellness metrics for the plan participants are broken down as the wellness scores change over time; and in comparison with the wellness scores of other plan participants at other institutions.”)

a database storing financial planning data;

(See Brown, Fig. 2, and para. [0045]: “As further illustrated in FIG. 2, the financial institution systems 10 comprise computer-readable instructions 18 stored in the memory device 16, which in one embodiment includes the computer-readable instructions 18 of a financial plan wellness application 17 (e.g., financial plan wellness tool, or the like) and a wellness segmentation application 15 (e.g., wellness segmentation tool, or the like). In some embodiments, the memory device 16 includes a datastore 19 for storing data related to the financial institution systems 10, including, but not limited to, data created and/or used by the financial wellness plan application 17 or the wellness segmentation application 15.”)

an integration layer interposed between the computing platform and a book of record to enable client data in the book of record to be accessed; and

(See Brown, Fig. 2, and para. [0050]: “In some embodiments, the memory device 26 includes a datastore 29 for storing data related to the client computer systems 20, including but not limited to data created and/or used by the web browser/application 27. The web browser/application 27 may be utilized by the user 4 to access the financial wellness application 17 or the wellness segmentation application 15, or receive information from the financial wellness application 17 or the wellness segmentation application 15, to view and/or access a financial plan wellness report or customized wellness report.”)

In some embodiments, the memory device 36 includes a datastore 39 for storing data related to the client systems 30, including but not limited to data created and/or used by the client applications 37.”)

a financial planning software module independent of the computing platform, configured to generate financial plan data integrated by the computing platform in financial wellbeing scores and recommendations;

(See Brown, Fig. 2, and para. [0050]: “As illustrated in FIG. 2, the client computer systems 20 may have computer-readable instructions 28 stored in the memory device 26, which in one embodiment includes the computer-readable instructions 28 of a web browser or another application 27 that allows the user 4 to access the financial wellness application 17 or the wellness segmentation application 15, or receive information (e.g., wellness report) from the financial wellness application 17 or the wellness segmentation application 15, or access or received information from other applications, such as the client retirement applications 37, or the like. In some embodiments, the memory device 26 includes a datastore 29 for storing data related to the client computer systems 20, including but not limited to data created and/or used by the web browser/application 27. The web browser/application 27 may be utilized by the user 4 to access the financial wellness application 17 or the wellness segmentation application 15, or receive information from the financial wellness application 17 or the wellness segmentation application 15, to view and/or access a financial plan wellness report or customized wellness report.”)

access data from the book of record and obtain data generated by the financial planning software, to generate a financial wellbeing score for the client module or the advisor module being accessed by a respective device.

(See Brown, para. [0003]: “The financial plan wellness tool provides a report to an institution that shows financial plan wellness sources of the plan participants, and financial plan wellness metrics illustrating trends of plan participates over time and comparisons against the aggregate metrics of other plan participates (e.g., other plan participants at other institutions”).

(See Brown, para. [0011]: “In still another embodiment of the invention, the wellness metrics for the plan participants are broken down as the wellness scores change over time; and in comparison with the wellness scores of other plan participants at other institutions.”)

(See Brown, para. [0036]: “As illustrated by block 140 in FIG. 1, the institution determines wellness metrics for one or more plan participants for one or more clients based, at least, on the financial plan wellness scores and participant information of one or more participants. The wellness metrics may be based on the wellness scores of plan participants on an overall basis within a single institution, in view of plan participants that utilize an advice service, in view of changes in wellness scores over time, as well as in view other plan participants at other institutions, or other like metrics. For example, as discussed in further detail later, in one embodiment the financial institution determines metrics that illustrate how the wellness scores and behavior factor scores of one or more participants in a client 401K plan relate to each other within a single institution, relate to each other based on the use of an advice service, change over time, and relate to scores of participants at other clients. The wellness metrics may also be broken down by the age of the plan participants.”)

However, under a conservative interpretation of Brown, it could be argued that Brown does not explicitly teach the italicized portions below.  In contrast, Wetton discloses these features:
a forecast module;

(See Wetton, para. [0034]: “Various prediction models are available which, if included in the financial plan model 400, can lead to a relatively accurate representation of the user's future parameters. For example, the user's future income may not be accurately represented relying solely on the user's current income, even with adjustments for inflation. Thus, the stream of questions may comprise questions directed at determining future earnings expectations for the user, for example, by asking the user to provide estimated salaries for similarly positioned workers 5, 10, 15 years ahead of the user. In the accumulation module 460, for example, a <predicted future income> input includes potential income growth in the financial plan model 400.”)

an optimizer module configured … to generate recommendations to optimize strategies to achieve financial outcomes; and 

(See Wetton, para. [0054]: “Thus, once the application module 340 has substituted the inputs 25 received in response to the second stream of questions 35 and executed the financial plan model 400 with those substitutions, the application module 340 re-assesses the feasibility of the financial plan outputs 405 at block 560. If there still are no feasible solutions, the application module 340 repeats the steps at blocks 530-560 until at least one feasible solution is obtained. Otherwise, at block 570, the application module 340 selects from amongst the feasible sets of financial plan outputs 405 resulting from execution of the financial plan model 400 a subset of one or more most optimal financial plan outputs based on the objectives and constraints in the revised financial planning model 400. The application module 340 stores the selected subset of most optimal financial plan outputs 405 in the data storage system 300 in association with the user profile and record. The subset of most optimal financial plan outputs corresponds to one or multiple feasible financial plans. For example, the application module 340 may select the outputs 405 corresponding to the single most optimal plan for presentation to the user. Alternatively, the application module 340 may select two, three or more financial plans so that the user can choose a preferred plan based on criteria that may not have been discernible from the user's responses to any of generated streams of questions.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the financial wellness scoring tool, as taught by Brown, with prediction models, as further taught by Wetton above, because “prediction models … if included in the financial plan model 400, can lead to a relatively accurate representation of the user's future parameters.” (See Wetton, para. [0034]).  
However, under a conservative interpretation of Brown and Wetton, it could be argued that they does not explicitly teach the italicized portions below.  In contrast, Garcia discloses these features:
wherein the computing platform is configured to, in real time: 

In one embodiment, the graphical representation integrates information from the calculators, the business rules, and the data repositories in real-time. Thus, as an individual's financial or other data is updated, the graphics module 206 is updated.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the financial wellness scoring tool, as taught by Brown, with prediction models, as further taught by Wetton above, and to do so in real time, as disclosed by Garcia, because performing the calculations in real time enables “a graphics display” of the wellness scoring to be updated “as an individual's financial or other data is updated”. (See Garcia, col. 3, lines 45-56). 

In regards to claim 2, Wetton discloses: 
2. The system of claim 1, wherein the computing platform further comprises at least one third party application programming interface (API) to enable access to third party data, wherein the computing platform is configured to use the at least one third party API to access third party data.

(See Wetton, para. [0028]: “FIG. 4 illustrates components of the server system 200 from a functional perspective. These components interact with each other to provide the financial planning system. The system 200 may include a communications interface module 310, which brokers communication with external systems or services, including user computing devices 110, and optionally third-party or remote systems supporting other functions, such as a payment transaction system (not illustrated). The communications interface module may include an HTTP server, where user computing devices 110 access the server system 200 using a web browser. The system 200 can also include an authentication service 320 for authenticating users and granting access to the functions provided by the server system 200, and an associated account module 330 which manages user account information (e.g., contact information, user identity, tracking user compliance with terms of service, etc.). In some implementations, the authentication service 320 may be operated by a third party on behalf of the operator of the server system 200, and thus not included in the system 200. The account module 330 can also operate to manage user permissions with respect to the financial plans managed by the system 200.”)

The Examiner interprets that the “communications interface module 310” is functionally equivalent to the claimed “application programming interface (API)”

In regards to claim 3, Garcia discloses:
3. The system of claim 2, wherein the computing platform is further configured to access the third party data in real time to generate the financial wellbeing score based on newly available data.

In one embodiment, the graphical representation integrates information from the calculators, the business rules, and the data repositories in real-time. Thus, as an individual's financial or other data is updated, the graphics module 206 is updated.”)

In regards to claim 4, Brown discloses: 
4. The system of claim 2, wherein the database is populated with the third party data.

(See Brown, para. [0036]: “As illustrated by block 140 in FIG. 1, the institution determines wellness metrics for one or more plan participants for one or more clients based, at least, on the financial plan wellness scores and participant information of one or more participants. The wellness metrics may be based on the wellness scores of plan participants on an overall basis within a single institution, in view of plan participants that utilize an advice service, in view of changes in wellness scores over time, as well as in view other plan participants at other institutions, or other like metrics. For example, as discussed in further detail later, in one embodiment the financial institution determines metrics that illustrate how the wellness scores and behavior factor scores of one or more participants in a client 401K plan relate to each other within a single institution, relate to each other based on the use of an advice service, change over time, and relate to scores of participants at other clients. The wellness metrics may also be broken down by the age of the plan participants.”)

In regards to claim 5, Brown discloses: 
5. The system of claim 1, wherein the computing platform is further configured to generate at least one recommendation to provide with the financial wellbeing score.

(See Brown, para. [0075]: “The benchmark wellness section 920 illustrates graphically and numerically the percentage of participants that are considered well for the 401K plans of multiple, or all, clients in comparison to the percentage of participants that are considered well in the 401K plan of Company A. The benchmark factors section 930 illustrates graphically and numerically a benchmark of participants in the 401K plans of multiple, or all, clients, versus the participants in the 401K plan of Company A, broken down into the behavior factor 420 scores that used to determine the wellness score. For example, as illustrated in FIG. 9 the participants in Company A's plan outperform the benchmark (e.g., average of participants in other companies) in all behavior categories except that more of Company A's participants are concentrated in specific asset classes and improperly use asset allocation and/or target date funds. Company A may use this information to improve targeted communications to the participants to improve the investing behaviors 414 of Company A's participants.”)

In regards to claim 6, Wetton discloses: 
6. The system of claim 1, wherein the forecast module is an integral part of the financial planning software module.

(See Wetton, para. [0034]: “Various prediction models are available which, if included in the financial plan model 400, can lead to a relatively accurate representation of the user's future parameters. For example, the user's future income may not be accurately represented relying solely on the user's 

In regards to claim 7, Wetton discloses: 
7. The system of claim 1, wherein the computing platform is configured to:

generate a core financial plan assessment

(See Wetton, para. [0058]: “At block 550, the application module 340 executes the financial plan model 400 using the user's inputs 25 in the first stream of responses.”)

 from survey research 

(See Wetton, para. [0058]: “For example, the predicted growth rate for the user's surplus assets may be based on a combination of external or administrator-defined models and the user's responses to "know-your-client" questions included at block 530 in the first stream of questions to the user.”)

and statistical analyses, 

(See Wetton, para. [0058]: “At block 550, the application module 340 executes the financial plan model 400 using the user's inputs 25 in the first stream of responses. In the example shown in Table 4, the system also has defined other inputs (not shown), such as predicted income growth of 3% (plus inflation) per year for the user's indicated career, spending growth of 2% (plus inflation) during the user's working life, predicted asset growth of 5% for the user's indicated risk tolerance once the user has positive net assets, predicted inflation of 2%, and a predicted lifespan of 90 years. These system-defined inputs may be based, for example, on a combination of calculated, predicted or administrator-defined rates stored in the data storage system 300 or available in substantially real-time from external systems, platforms or databases, or based on prediction models applied to inputs received from the user in the first stream of responses.”)

the book of record data for a client including financial projections and scenario analysis results, 

(See Wetton, para. [0058]: “Based on those inputs, the application module 340 assigns any available surplus from a given year to the user's net assets available at the beginning of the same year, as well as to any growth of those assets at the predicted rate of asset growth (in this case, 5% on net positive assets). Meanwhile, the application module 340 further appreciates the user's income and outlays by 5% and 4%, respectively, based on predicted inflation of 2%, predicted income growth of 3% and predicted growth in outlays at 2%. The income shown in Table 4 and Table 5 below generally represents employment income, not income from growth on assets; asset-based income is included in the asset growth rate of 3%. In Table 4, the surplus values, net assets, age 26-64 and 66+ income and outlays, and age 26+ net assets may represent the intermediate outputs 403 of various modules of the financial plan model 400, or financial plan outputs 405 destined for presentation to the user, as system-calculated intermediate values that do not move between modules of the financial plan model 400, or as pre-determined inputs retrieved from the data storage system 300.”)

and in-house financial planning expertise.

(See Wetton, para. [0058]: “These system-defined inputs may be based, for example, on a combination of calculated, predicted or administrator-defined rates stored in the data storage system 300 or available in substantially real-time from external systems, platforms or databases, or based on prediction models applied to inputs received from the user in the first stream of responses. … In Table 4, the surplus values, net assets, age 26-64 and 66+ income and outlays, and age 26+ net assets may represent the intermediate outputs 403 of various modules of the financial plan model 400, or financial plan outputs 405 destined for presentation to the user, as system-calculated intermediate values that do not move between modules of the financial plan model 400, or as pre-determined inputs retrieved from the data storage system 300.”)

In regards to claim 8, Brown discloses: 
8. The system of claim 7, wherein the computing platform is configured to:

access active or prospective client information including a current financial plan; and 

(See Brown, para. [0031]: “Specifically, in one embodiment of the invention the methods, systems, and computer programs allow an institution to identify, monitor, and track the financial plan wellness of the institution's employees that participate in a 401K plan provided by the institution. As such, an institution may monitor the financial plan wellness of its own plan participants or in other embodiments another institution may monitor the plan participants for the institution and provide the institution a report. For example, in one embodiment, a financial institution may monitor the financial plan wellness of employees of a business that is a client of the financial institution.”)

use the client information and the core financial plan assessment to generate the financial wellbeing score and at least one recommendation to improve financial wellbeing.

(See Brown, para. [0064]: “In one embodiment, if the participant has not monitored or kept track of his investments one point may be subtracted from the wellness score. In other embodiments, if other monitoring tools are available to the participant the wellness score may be adjusted based on whether or not the participant uses the monitoring tools. The behavior factor determined in block 214 amounts to a participant's setting and monitoring goals behavior. Other behavior factors may also be used to determine a participant's setting and monitoring goals behavior.”)

In regards to claim 9, Garcia discloses: 
9. The system of claim 1, wherein the computing platform is configured to: 
access active or prospective client information including a current financial plan; 

(See Garcia, claim 1: “obtaining financial data pertaining to an individual”)

use the current financial plan to perform forecasting-scenario modelling;

(See Garcia, claim 1: “obtaining business rules for analyzing the financial data, wherein at least two of the business rules each relate to a corresponding set of potential financial recommendations”)

determine a value of the financial plan and, if necessary, modify input plan information to generate an optimized financial plan;

(See Garcia, claim 1: “generating, by analyzing the financial data using the business rules and using a processor of a computer, a financial assessment including two or more financial recommendations, wherein at least two of the financial recommendations include a value indicating priority for the individual and information on financial well-being of the individual”)

compare a value of the optimized financial plan with the value of the current financial plan; and

(See Garcia, claim 1: “receiving an input towards acting on one of the recommendations included in one of the highlighted sections; generating, using the processor, an updated financial assessment based on the financial data, the business rules, and the received input towards acting on one of the recommendations included in one of the highlighted sections”)

generate an advanced financial wellbeing score.

(See Garcia, claim 1: “updating at least one of the recommendations indicated in the synopsis view graphical display in response to the updated financial assessment.”)

In regards to claim 10, Wetton and Brown disclose: 
10. The system of claim 1, wherein the computing platform is configured to: 
access active or prospective client information including a current financial plan;

(See Wetton, para. [0063]: “Aggregate sets of stored data from all or a plurality of users with profiles on the system 200 may further provide insights based on machine learning or other analytical methods to predict likely activity by a user if the user does not actively update the user's financial plan data. For example, a large jewellery purchase may foreshadow a wedding and investments in tax-reduced education savings accounts may foreshadow the birth of a child. Accordingly, the system 200 can prompt the user to confirm or deny the predicted activity and, if necessary, adjust the user's financial plan using any inputs relating to the confirmed activity, such as <milestone dates>, <milestone amounts> and others, and then notifying the user of the likely impact on that user's financial plan.”)

obtain book of record information and financial plan and wellbeing scores for a plurality of other existing clients;

(See Wetton, para. [0063]: “Aggregate sets of stored data from all or a plurality of users with profiles on the system 200 may further provide insights based on machine learning or other analytical methods to predict likely activity by a user if the user does not actively update the user's financial plan data. For example, a large jewellery purchase may foreshadow a wedding and investments in tax-reduced education savings accounts may foreshadow the birth of a child. Accordingly, the system 200 can prompt the user to confirm or deny the predicted activity and, if necessary, adjust the user's financial plan using any inputs relating to the confirmed activity, such as <milestone dates>, <milestone amounts> and others, and then notifying the user of the likely impact on that user's financial plan.”)

apply at least one machine learning algorithm to identify one or more similar clients with optimal financial wellbeing scores;

(See Wetton, para. [0062]:  “For example, the system 200 may comprise a machine learning engine (not shown) configured to learn from stored financial plans the degree of confidence that a generated financial plan will perform as expected. The system 200, then, can identify confidence intervals that are calculated during plan generation to offer greater certainty that the calculated plan will deliver within a range of confidence. The system 200 can further suggest and integrate insurance within the financial 

(See Wetton, para. [0063]:  “Aggregate sets of stored data from all or a plurality of users with profiles on the system 200 may further provide insights based on machine learning or other analytical methods to predict likely activity by a user if the user does not actively update the user's financial plan data.”)

generate at least one peer-based financial plan recommendation;
compare a value of the optimal peer-based plan and the current financial plan; and
generate a peer-based financial wellbeing score.

(See Brown, para. [0003]: “The financial plan wellness tool provides a report to an institution that shows financial plan wellness sources of the plan participants, and financial plan wellness metrics illustrating trends of plan participates over time and comparisons against the aggregate metrics of other plan participates (e.g., other plan participants at other institutions”).


In regards to claim 11, Wetton and Brown discloses: 
11. The system of claim 1, wherein the computing platform is configured to: access active or prospective client information including a current financial plan; 

obtain at least one proposed change to the financial plan input by the client; and 

(See Wetton, para. [0063]: “Aggregate sets of stored data from all or a plurality of users with profiles on the system 200 may further provide insights based on machine learning or other analytical methods to predict likely activity by a user if the user does not actively update the user's financial plan data. For example, a large jewellery purchase may foreshadow a wedding and investments in tax-reduced education savings accounts may foreshadow the birth of a child. Accordingly, the system 200 can prompt the user to confirm or deny the predicted activity and, if necessary, adjust the user's financial plan using any inputs relating to the confirmed activity, such as <milestone dates>, <milestone amounts> and others, and then notifying the user of the likely impact on that user's financial plan.”)

execute a real-time reassessment of the financial wellbeing score and generate at least one recommendation.

(See Brown, para. [0036]: “As illustrated by block 140 in FIG. 1, the institution determines wellness metrics for one or more plan participants for one or more clients based, at least, on the financial plan wellness scores and participant information of one or more participants. The wellness metrics may be based on the wellness scores of plan participants on an overall basis within a single institution, in view of plan participants that utilize an advice service, in view of changes in wellness scores over time, as well as in view other plan participants at other institutions, or other like metrics. For example, as discussed in further detail later, in one embodiment the financial institution determines metrics that illustrate how the wellness scores and behavior factor scores of one or more participants in a client 401K plan relate to each other within a single institution, relate to each other based on the use of an advice service, change over time, and relate to scores of participants at other clients. The wellness metrics may also be broken down by the age of the plan participants.”)

In regards to claim 12, Garcia discloses: 
12. The system of claim 1, wherein the at least one client module comprises a graphical user interface for interacting with the client devices, the graphical user interface being integrated with the forecast module and optimizer module to enable the financial wellbeing score to be generated and reassessed in real-time by interacting with elements in the graphical user interface.

(See Garcia, col. 3, line 65 to col.4, line 3: “The graphics module 206 updates the graphical representation of the financial plan in response to changes in an individual's financial data and/or in the business rules. As a result, the system shown in FIG. 1 and FIG. 2 transforms an individual's financial, and other data, into a real-time financial plan or assessment.”)

In regards to independent claims 13 and 25, they are rejected on the same grounds as claim 1.
In regards to claims 14-24, they are rejected on the same grounds as claims 2-12, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See US 7,016,870 B1 to Jones et al. (“Jones”, Filed Feb. 1, 2000.  Published Mar. 21, 2006). See col.2, lines 21-52:
In view of the foregoing, what is needed is a financial advisory system that employs advanced financial techniques to provide financial advice to individuals on how to reach specific financial goals. More specifically, it is desirable to provide a system that automatically generates future-looking realistic economic and investment return scenarios and allows a user to arrive at a feasible portfolio that meets both intermediate and long-term financial goals by a process of outcome-based risk profiling. In this manner, the user can focus on his/her own decisions regarding investment risk, savings, and retirement age while interactively observing the impact of those decisions on the range of possible investment outcomes. Further, it is desirable that the financial advisory system create a feasible optimal portfolio that maximizes the utility function of the user by selecting financial products that are available to the user and that provides the highest possible utility given the user's risk tolerance, investment horizon and savings level. By utility what is meant is a function that determines the relative preferences of an individual for different combinations of financial products based on one or more characteristics of the products (e.g., expected return, variance, etc.), and optionally one or more parameters specific to the individual. Moreover, it is advantageous to perform plan monitoring on an ongoing basis to alert the user if the likelihood of meeting their financial goals falls below a threshold value or if their portfolio risk level becomes inconsistent with their risk preferences. Finally, it is desirable to provide specific advice to the user regarding steps they can take to improve their chances of meeting their financial goals while taking into consideration the user's personal tradeoffs among risk, savings, and retirement age.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

May 25, 2021